 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDHutchinson Printing Pressmen and Assistants'Union,No.275andHutchinson Publishing Company andHutchinson Typographical UnionNo. 243. Case 17-CD-166August 16, 1973DECISION AND DETERMINATION OFDISPUTEBy MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Hutchinson Publishing Company,hereinafter called the Employer, alleging that Hutch-inson Printing Pressmen and Assistants' Union, No.275, hereinafter called the Pressmen, has violated Sec-tion 8(b)(4)(D) of the Act. Pursuant to notice, a hear-ing was held on May 8, 1973, at Hutchinson, Kansas,before Hearing Officer Max D. Hochanadel. The Em-ployer, the Pressmen, and Hutchinson TypographicalUnion No. 243, hereinafter called the Typographers,appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on the issues.Thereafter, the Employer, the Pressmen, and the Ty-pographers filed briefs with the National Labor Rela-tions Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer is engaged in the printing, pub-lishing, and distributing of a daily newspaper with anapproximate circulation of 49,000 at its plant inHutchinson, Kansas. During the 12 months precedingthe hearing, a representative period, the Employerhad gross revenues in excess of $500,000. It subscribesto interstate news services, publishes nationally syndi-cated features, and advertises nationally sold produts.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Press-men and Typographers are labor organizations withinthe meaning of Section 2(5) of the Act.IllTHE DISPUTEA. The Work in DisputeThe disputeconcerns the assignment of the follow-ing work task:The operationof a ChemcoMarathon roll filmcamera,including its attached automatic film pro-cessor,and subsequent related work, including opa-quing and stripping in the negative produced fromthis camera,all of which is referred to as final camerawork,on the Employer's premises located at 300 WestSecond Street,Hutchinson,Kansas.'B. Background and Facts of the DisputeIn late 1971 or early 1972 2 the Employer made thedecision to change the production of its paper from ahot metal letterpress to a cold type offset system. Atthe time, the Employer was party to collective-bar-gaining agreements with both the Pressmen and Ty-pographers.' Prior to the conversion to the cold typeoffset system, the Employer began making prepara-tions for the changes that would be forthcoming. InFebruary, a new roll film camera was installed toaccommodate the predictable increase of camerawork that would result from the conversion to the coldtype offset system. The floor plan of the productionarea was altered to accommodate the new system, andthe Employer began training its pressmen in the skillsneeded to handle the supplemental camera work thatwould result from the conversion.On August 28, the Employer instituted its conver-sion to cold type and assigned the supplemental cam-era work to the pressmen. Shortly thereafter, theTypographers demanded that the work be reassignedtomembers of that union. When the Employer re-fused this demand, the Typographers filed a grievancein accordance with the terms of its collective-bargain-ing agreement, asserting the right to jurisdiction overthe work in question. A hearing was held before anarbitrator and, on October 11, an arbitration awardissued finding that the Employer had agreed by con-tract to assign the work to the members of the Typog-raphers.The Pressmen was not a party to thisproceeding and did not participate in the arbitration'For a number of years the Employer has utilized two unrepresentedphotoengravers for work similar to that in dispute herein These employeeswere then assigned to the operation of the Chemco Marathon roll filmcamera and its related work and neither of the Unions nor the Employer isseeking to displace them The only work in dispute is the supplementalcamera work created by the conversion to a cold type system as explainedbelow2All dates referred to are 1972, unless otherwise indicated3The Employer's contract with the Pressmen expires on February 11, 1974.The Typographers contract expired on January 7, 1973, however, the partiesagreed to extend the terms and conditions of the agreement for a reasonablelength of time205 NLRB No. 93 HUTCHINSON PRINTING PRESSMEN583in any way.Soon thereafter, the Employer reassigned the workto the employees represented by the Typographers,and they have been doing the work since then. Byletter dated January 4, 1973, the Pressmen informedthe Employer that it claimed the work in dispute andthat, if the Employer assigned the work to any otherunion, the Pressmen would be forced to take econom-ic action. On March 29, 1973, the Employer filed thecharge which initiated this proceeding.C. Contentions of thePartiesThe Employer's position is that its original assign-ment of the work in dispute to the pressmen was cor-rect. The Employer contends that that assignment wasbased on economy and efficiency of its operation re-sulting from the arrangement of the production areafloor plan, the availability of pressmen,and the una-vailability of typographers during peak productionperiods.The Employeralso claims that the conversion tocold type created the work in dispute and that thatwork is similar in its function to work that had beendone by the pressmen and which has been eliminatedby the conversion,whereas the amount of work doneby typographers has hardlybeen affected by the con-version.Finally,the Employercontends that its con-tract withthe Typographersdoes not cover the workin dispute and that its original assignment of the workto the pressmen is consistent with the area practice.The Pressmen bases its claim on essentially thesame factors reliedon bythe Employer;in addition,itargues that its contract with the Employer gives itjurisdiction over the disputed work.The Typographersposition is that the work in dis-pute should remain assigned to its members in accor-dance with the October arbitration award.It furthercontends that its members have been doing the worksince the arbitration award and have demonstratedthat theypossess the requisite skillsto dothe work.The Typographersalso argues that the factors ofeconomy and efficiency,industry practice,and workpreservation all support its claim to the disputedwork.D. Applicability of the StatueBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied (1) that there is reasonable causeto believe Section 8(b)(4)(D) has been violated, and(2) that there is no agreed-upon method for the volun-tary adjustment of the dispute.As to (1), the record shows that after the arbitrationaward in October the Employer reassigned the workto members of the Typographers. Some time later, thePressmen notified the Employer by letter dated Janu-ary 4, 1973, that, if the Employer assigned the workin dispute to any other union, the Pressmen would beforced to use economic pressure to change the assign-ment. In view of this threat by the Pressmen, we findthat there is reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred.With respect to (2) above, the parties stipulated onthe record that no voluntary means of adjusting thedispute exists. Furthermore, Section 10(k) of the Actrequires the Board to hear and determine jurisdic-tional disputes unless the parties "have adjusted, oragreed upon methods for the voluntary adjustment of,the dispute." Thus, unless all parties involved in thedispute bind themselves to voluntarily settle the juris-dictional dispute, the Board itself must determine theissue. As the Pressmen was neither a participant in theaforementioned arbitration nor bound by the agree-ment pursuant to which it was conducted, it is clearthat the voluntary adjustment condition of Section10(k) has not been met.4 In these circumstances, weare unable to conclude that all the parties have agreedto a voluntary means of adjustment, and we thereforefind that this dispute is properly before the Board fordetermination.'E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. As the Boardhas stated, its determination in ajurisdictional disputecase is an act of judgment based upon commonsenseand experience in the weighing of these factors.' Thefollowing factors are relevant in making a determina-tion of the dispute before us.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board in regard to the dis-puted work. Consequently, certification is not a fac-tor.At the time the dispute arose, the Employer hadcollective-bargaining agreements with both Unionsinvolved herein. After careful consideration of theseagreements and the arbitration award in favor of themembers of the Typographers,' we find that neither of4 N L R B v Plasterers' Local Union No 79, 404 U S116 See alsoInterna-tional PrintingPressmen and Assistants' Union (J R Condon & Sons, Inc),148 NLRB 3565We find that the Typographers claim that this Board should defer to thearbitration underCollyer InsulatedWire,192 NLRB 837, is without ment.United Steelworkers of America, AFL-CIO and its Local No 4454 (ContinentalCan Company, Inc),202 NLRB No 786 InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402.7 InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO,District Lodge No 27 (Joseph E Seagram & Sons, Inc),198 NLRB No 64,see alsoJ R Condon & Sons, Inc, supraat 359, fn 5 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe agreements specifically covers the work in disputeand both might be read to include that work withintheir coverage. Therefore, we conclude that this factordoes not lend support to either of the claims for thework.2. Skills and experienceThe record indicates that both the employees repre-sented by the Pressmen and those represented by theTypographers have performed the work in a satisfac-tory manner. Accordingly, we find this factor favorsneither party.3. Industry and employer practiceThe industry practice is varied as to the disputedwork. As to employer practice, the record reveals theEmployer is a subsidiary of a company that owns achain of newspapers.Of the four other newspapers inthe chain that have converted to cold type press (threein Kansas and one in Iowa),members of the Pressmenhave been assigned the final camera work created bythe conversion.4.The Employer'sassignment,preference, and efficiency of operationAs indicated above, the Employer initiallyassignedthe work in dispute to the employees represented bythe Pressmen. However, pursuant to the October arbi-tration award, that work was reassigned to employeesrepresentedby the Typographers.From the very inception of its plans to convert toa cold type production system, the Employer has pre-ferred that the work be done by employees repre-sented by the Pressmen for reasons of economy andefficiency. In the latter connection, the record showsthat, at the very time typographers are busy with theirtraditional composing work,the photoengravers areexperiencing their peak need for aid with the finalcamera work.Thus, whereas pressmen are availableto aid with the final camera work,typographers areunavailable due to the demands of their regular tasks.The nonutilization of pressmen under the present as-signment and the increased demand on the typogra-phers'time is reflected in their respective work loads.In the 3 months following the arbitration award, thetypographers'overtime increased by 90 percent,whereas the pressmen have had only enough work tokeep them busy for a half a day. In addition, theEmployer hired two additional typographers to aid inthe transition to cold type.These men were hired withthe understanding that their jobs would terminate atthe time the transition was completed. The transitionprocess is now completed but these two extra typogra-phers must be retained in order for the Employer tohave a complement large enoughto perform bothcomposition and final camera work. Therefore, as-signment of the final camera work to the employeesrepresented by the Pressmen contributes to an effec-tive utilization of these employees and to a more ex-peditious completion of the work.5. Job function and job impactThe record reflects that at the Employer's plantfinal camera work is basically a substitution for thestereotypeprocess that had been under thePressmen's jurisdiction.The function formerly per-formed in the Employer's stereotype room has beenreplaced by final camera work. In fact, the area for-merly used for stereotype is now being used for finalcamera work.Thisis a factor favoring assignment ofthe disputed work to employees represented by thePressmen.As indicated earlier,the record shows the assign-ment of the work to the typographers has resulted inan increase in overtime to, and size of,the typogra-phers' work force. At the same time, employees repre-sented by the Pressmen have been idle or occupiedwith make-shift work for almost 50 percent of thetime. Accordingly, the assignment of the work to ty-pographers has had a direct adverse effect on thepressmen,and there is no evidence to indicate that areassignment of the work would adversely affect ty-pographers.ConclusionHaving considered pertinent factors present herein,we conclude that employees who are represented bythe Pressmen are entitled to perform the work in dis-pute.This assignment is consistent with the initialassignment, employer preference and practice,econo-my and efficiency, job function, and job impact. Inmaking this determination,we are awarding the workin question to employees represented by the Pressmenbut not to that Union or its members. The presentdetermination is limited to the particular controversywhich gaverise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding,the NationalLaborRelations Board makesthe following Determination of Dispute:Employees of Hutchinson Publishing Company,who are currently represented by Hutchinson PrintingPressmen and Assistants'Union, No. 275,are entitledto do the supplemental final camera work at theEmployer'spremises located at 300 West SecondStreet,Hutchinson,Kansas.